Citation Nr: 0803225	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-39 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating higher than 30 percent for 
degenerative changes of the cervical spine.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1982 to November 1992.  He also served on active 
duty for training from February 1976 to June 1976. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The degenerative changes of the cervical spine are manifested 
by constant pain with radiculitis and limitation of motion, 
but it is not manifested by ankylosis or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 4 weeks but not more than 6 weeks during 
the past 12 months, or by abnormal neurological function.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
degenerative changes of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5242, 5243 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in November 2004 letter.  The veteran was notified of the 
evidence needed to substantiate the claim for an increased 
rating, namely, evidence that the disability had gotten 
worse.  

The veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 


18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the provisions for the effective 
date of the claim and for the degree of disability 
assignable).  

To the extent that the VCAA notice did not include the 
provision for the effective date, as the claim for increase 
is denied no disability rating can be awarded as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to the content error. 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claims, and 
any deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained post-service 
medical records and has afforded the veteran a VA 
examination.  As there is no indication of the existence of 
additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By a rating decision in August 1994, the RO granted service 
connection for a back disorder, and assigned a disability 
rating of 10 percent.  Thereafter in an April 1997 rating 
decision, the RO provided a separate rating for residuals of 
an injury to the cervical spine, previously rated together 
with a lumbar spine condition, and evaluated the disability 
as 30 percent disabling.  In October 2004, the veteran 
submitted the current claim for an increased rating for 
degenerative changes of the cervical spine. 

VA records show that in February 2004 X-rays of the cervical 
spine showed discogenic degenerative disease.  In August 
2004, a MRI revealed disc osteophytes at C5-C6 and at C6-C7. 

On VA neurological evaluation in November 2004, the veteran 
complained of pain, tingling, and weakness in the left arm.  
The veteran indicated that he worked full time as a mechanic.  
On examination, rotation of the neck was to 45 degrees to the 
right and the left without pain.  There was mild discomfort 
with extension and no pain with flexion.  Motor examination 
was good.  Strength was good, and grip strength was to 240 
pounds on the right and 160 on the left.  X-rays revealed 
mild degenerative arthritic changes and some spurring at C5-6 
along with osteophyte changes.  The veteran was diagnosed 
with cervical spondylosis with degenerative disk disease and 
left upper radiculopathy.  The examiner reported that the  
neurological functioning was essentially normal.  

In a statement, dated in September 2005, P.O., MD, stated 
that the veteran's disability to include nerve irritation 
interfered with the veteran's ability to perform manual 
tasks.    



On VA examination in October 2005, the veteran complained of 
constant pain in the cervical spine and numbness in the left 
arm.  The veteran stated that he had difficulty sleeping more 
than 3 hours at a time.  He indicated that physical 
activities to include prolonged driving were severely limited 
by his back and neck conditions.  

Range of motion of the cervical spine revealed flexion to 20 
degrees, extension to 5 degrees, lateral flexion to 20 
degrees, and rotation to 40 degrees with pain and muscle 
spasms. Range of motion was additionally limited by 10 
degrees in flexion and 5 degrees on extension due to pain and 
stiffness and lack of endurance following repetitive use.  
The sensory and neurological examinations were normal.  There 
was normal bulk tone and symmetry of the muscle groups of the 
upper extremities.  Reflexes were intact and equal.  

In a November 2005 statement, G.T.O., MD, indicated that he 
had last treated the veteran in April 2001. 

Rating Criteria

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Staged ratings are appropriate for a claim for increase when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424 
(US Vet App Nov. 19, 2007). 

The veteran's disability of the cervical spine with 
degenerative changes is rated under either the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a separate rating may be assigned for neurological 
abnormality under the appropriate neurological diagnostic 
code.

Functional impairment due to pain or painful motion is a 
factor in evaluating the severity of a musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Analysis

The veteran's current claim for increase was received at the 
RO in October 2004, and his disability of the cervical spine 
with degenerative changes is currently rated 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5242, which may also be rated as intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criterion for the next higher rating, 40 
percent, based on orthopedic manifestations, is unfavorable 
ankylosis of the cervical spine.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 40 percent, are incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks during the past 12 months.

In the absence of evidence of ankylosis of the cervical spine 
at the October 2005 VA examination or in any other medical 
evidence of record, the criterion under the General Rating 
Formula for Diseases and Injuries of the Spine based on 
orthopedic manifestations have not been met.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997) (in the absence of ankylosis, 
the Board may not rate a service-connected disability as 
ankylosis).



Likewise, in the absence any evidence of incapacitating 
episodes of intervertebral disc syndrome much less 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months, the criteria under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes have not been met.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma established by X-ray findings is rated as 
degenerative arthritis on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  The criteria for a 30 percent rating under 
Diagnostic Codes 5242 and 5243 already encompass limitation 
of motion of the cervical spine with degenerative arthritis.  
Thus, a separate rating under Diagnostic Code 5010 would be 
pyramiding, that is, rating the same manifestation under 
different Diagnostic Codes, which is not permitted (see 38 
C.F.R. § 4.14).

Although a separate rating for objective neurologic 
abnormalities may be assigned, the record does not document 
any adverse neurological function although the veteran has 
radicular symptoms.  For this reason, a separate compensable 
rating for objective neurological abnormalities is not 
warranted. 

Diagnostic Codes 5242 and 5243 are for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the cervical spine.  Also 
there is no objective evidence to demonstrate that pain on 
use or during flare-ups results in additional functional 
limitation to the extent that there is ankylosis of the 
cervical spine, for a disability evaluation higher than the 
currently assigned 30 percent rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is 
noted that in reporting the range of motion study results, 
the VA examiner in October 2005 took into account painful 
motion.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.

For the above reasons, the preponderance of the evidence is 
against a claim for a rating higher than 30 percent for 
degenerative changes of the cervical spine based on 
orthopedic manifestations, on incapacitating episodes, or on 
neurological manifestations, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 30 percent for degenerative changes of 
the cervical spine is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


